Exhibit 3.5 AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF ORPD LLC a Delaware Limited Liability Company dated as of April 30, 2015 TABLE OF CONTENTS Page Article I DEFINITIONS 2 Section 1.1. Definitions 2 Section 1.2. Other Definitional Provisions 2 Article II CONTINUATION; OFFICES; TERM 3 Section 2.1. Continuation of the Company 3 Section 2.2. Name, Office and Registered Agent 3 Section 2.3. Purpose 3 Section 2.4. Term 3 Section 2.5. Organizational and Fictitious Name Filings; Preservation of Limited Liability 3 Section 2.6. No Partnership Intended 4 Article III RIGHTS AND OBLIGATIONS OF THE MEMBERS 4 Section 3.1. Membership Interests 4 Section 3.2. Meetings of the Members; Actions by the Members 5 Section 3.3. Management Rights 6 Section 3.4. Other Activities 7 Section 3.5. No Right to Withdraw 7 Section 3.6. Limitation on Liability of Members 8 Section 3.7. No Liability for Deficits 9 Section 3.8. Company Property 9 Section 3.9. Retirement, Resignation, Expulsion, Incompetency, Bankruptcy or Dissolution of a Member 9 Section 3.10. Withdrawal of Capital 9 Section 3.11. Representations and Warranties 9 Section 3.12. Covenants 11 Article IV CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS; RESERVES 12 Section 4.1. Capital Contributions 12 Section 4.2. Capital Accounts 12 Section 4.3. Additional Capital Contributions 13 Section 4.4. Dilution Mechanism 14 Section 4.5. Additional Activities Contribution 14 Section 4.6. Pre-Emptive Rights 17 Article V ALLOCATIONS 18 Section 5.1. Allocations 18 Section 5.2. Adjustments 18 ii Section 5.3. Tax Allocations 19 Section 5.4. Transfer or Change in Company Interest 19 Section 5.5. Other Allocation Rules 19 Article VI DISTRIBUTIONS 20 Section 6.1. Distributions 20 Section 6.2. Withholding Taxes 20 Section 6.3. Limitation upon Distributions 21 Section 6.4. Special Ormat Distribution 21 Section 6.5. Special Puna Distributions 21 Section 6.6. No Return of Distributions 23 Article VII ACCOUNTING AND RECORDS 23 Section 7.1. Reports 23 Section 7.2. Books and Records and Inspection 24 Section 7.3. Financial Statements 25 Section 7.4. Bank Accounts, Notes and Drafts 26 Section 7.5. Partnership Status and Tax Elections 26 Section 7.6. Company Tax Returns 27 Section 7.7. Tax Audits 28 Section 7.8. Cooperation 29 Section 7.9. Fiscal Year 29 Section 7.10. Tax Year 29 Section 7.11. Recapture Related Obligations 29 Article VIII MANAGEMENT 30 Section 8.1. Management 30 Section 8.2. Managing Member 31 Section 8.3. Major Decisions 31 Article IX TRANSFERS 32 Section 9.1. Prohibited Transfers 32 Section 9.2. Lock-Up Period 32 Section 9.3. Requirements for Transfers of Membership Interests 32 Section 9.4. Right of First Offer 34 Section 9.5. Tag-Along Sale 36 Section 9.6. Regulatory and Other Authorizations and Consents 37 Section 9.7. Admission 38 Article X DISSOLUTION AND WINDING-UP 38 Section 10.1. Events of Dissolution 38 Section 10.2. Distribution of Assets 38 iii Section 10.3. In-Kind Distributions 39 Section 10.4. Certificate of Cancellation 40 Article XI MISCELLANEOUS 40 Section 11.1. Notices 40 Section 11.2. Amendment 40 Section 11.3. Partition 40 Section 11.4. Waivers and Modifications 41 Section 11.5. Severability 41 Section 11.6. Successors; No Third-Party Beneficiaries 41 Section 11.7. Entire Agreement 41 Section 11.8. Governing Law 41 Section 11.9. Further Assurances 41 Section 11.10. Counterparts 42 Section 11.11. Dispute Resolution 42 Section 11.12. Confidentiality 45 Section 11.13. Joint Efforts 45 Section 11.14. Specific Performance 46 Section 11.15. Survival 46 Section 11.16. Working Capital Loans and Letter of Credit Reimbursement Obligations 46 Section 11.17. Recourse Only to Member 47 ANNEX 1: Definitions EXHIBITS: Exhibit A: Form of Certificate of Class A Membership Interests Exhibit B: Form of Certificate of Class B Membership Interests Exhibit C-1: Form of Quarterly Operations Reports Exhibit C-2: Form of Monthly Operations Reports Exhibit D: Form of Working Capital Loan Note Exhibit E: Form of ORNI 37 Purchase Agreement Exhibit F: Capacity Test Procedures SCHEDULES Schedule I Register Schedule 4. 2(d) Capital Accounts Schedule 9.4(e) ROFO Representations and Warranties of Selling Member iv AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF ORPD LLC This Amended and Restated Limited Liability Company Agreement (this " Agreement ") of ORPD LLC, a Delaware limited liability company (the " Company "), dated as of April 30, 2015 (the " Effective Date "), by and among Ormat Nevada Inc., a Delaware corporation (" Ormat "), Northleaf Geothermal Holdings LLC, a Delaware limited liability company (" Northleaf ") and ORPD Holdings LLC, a Delaware limited liability company (the " 1% Member "), adopted, executed and agreed to, for good and valuable consideration, by the Members, as defined below. Preliminary Statements A.The Company was formed by the filing of its Certificate of Formation with the Secretary of State of the State of Delaware on February 2, 2015 (the " Certificate of Formation ") and is governed by the limited liability company agreement of the Company dated as of February 2, 2015 executed by Ormat (the " Original LLC Agreement "). B.The Company owns, of record and beneficially, 100 % of the membership interests in each of OREG 1, OREG 2, OREG 3, ORNI 8, ORNI 47 and OrPuna; ORNI 8 and OrPuna collectively own, of record and beneficially, 100 % of the partnership interests of PGV (each of the foregoing entities, a " Project Company " and, collectively with any other Subsidiaries of the Company, the " Project Companies "). Each of the Project Companies owns and operates, directly or indirectly, one or more geothermal or recovered energy generation facilities (collectively, the " Projects "). C.Pursuant to the Agreement for Purchase of Membership Interests between Ormat and Northleaf, dated as of February 5, 2015 (the " Purchase Agreement ") Ormat has agreed to sell (and as of the Effective Date has sold) to Northleaf, and Northleaf has agreed to purchase (and as of the Effective Date has purchased) from Ormat, all of the Class B Membership Interests (as defined in Annex I hereto) of the Company. D.Ormat, Northleaf and the 1 % Member desire for Northleaf to be admitted as a Member (as defined in Annex I hereto) of the Company and for the Company to continue and for the Original LLC Agreement to be amended and restated as stated herein. NOW, THEREFORE, in consideration of the mutual covenants and agreements contained herein and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Members hereby agree to adopt this Agreement with respect to various matters relating to the Company and Members to read as follows: Article I DEFINITIONS Section 1.1.
